


109 HR 5810 IH: To amend the Comprehensive Environmental Response,

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5810
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Young of Alaska
			 (for himself, Mr. Oberstar,
			 Mr. Duncan, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to authorize funding for brownfields
		  revitalization activities and State response programs, and for other
		  purposes.
	
	
		1.Brownfields revitalization
			 fundingSection 104(k) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604(k)) is amended—
			(1)in paragraph
			 (7)(D) by inserting and every 4 years thereafter, after
			 subsection,; and
			(2)by striking
			 paragraph (12) and inserting the following:
				
					(12)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $200,000,000 for each of fiscal years 2002 through
				2012.
					.
			2.State response
			 programsSection 128(a)(3) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and
			 inserting 2012.
		
